Citation Nr: 1744282	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for residuals of a chip fracture to the left tibia tubercle from August 25, 2008, to June 9, 2010; in excess of 20 percent from June 9, 2010, to January 9, 2012; and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to April 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Subsequent rating decisions awarded the Veteran higher disability ratings (although not the maximum rating) for his residuals of a chip fracture to the left tibia tubercle.  However, the Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In June 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  The VLJ is no longer at the Board.  In August 2017 the Veteran was notified that he was entitled to a new hearing before the Board.  The Veteran did not respond.  As a result, the Board assumed he did not want a hearing on the issue and proceeded accordingly, as explained in the August 2017 correspondence.

The matter was previously before the Board in November 2014 and June 2016, and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  From August 25, 2008, to June 9, 2010, the Veteran's residuals of a chip fracture to the left tibia tubercle was manifested by limitation of motion to no less than 90 degrees flexion.  

2.  From June 9, 2010 prior to January 9, 2012 the Veteran's residuals of a chip fracture of the left tibia tubercle was manifested by limitation of motion to no less than 30 degrees flexion.

3.  From January 9, 2012 the Veteran's residuals of a chip fracture of the left tibia tubercle was manifested by limitation of motion to no less than 15 degrees flexion.


CONCLUSIONS OF LAW

1.  From August 25, 2008 to June 9, 2010, the criteria for a rating in excess of 10 percent disabling for the Veteran's residuals of a chip fracture to the left tibia tubercle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2016).

2.  From June 9, 2010 to January 9, 2012, the criteria for a rating in excess of 20 percent disabling for the Veteran's residuals of a chip fracture to the left tibia tubercle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. § 4.71a, DC 5260 (2016).

3.  From January 9, 2012 the criteria for a rating in excess of 30 percent disabling for the Veteran's residuals of a chip fracture to the left tibia tubercle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. § 4.71a, DC 5260 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Disability Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or misaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing is related considerations.  38 C.F.R. § 4.45.

A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Under DC 5260, which contemplates limitation of leg flexion, a noncompensable rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

The Veteran contends that his service-connected residuals of a chip fracture to the left tibia tubercle are worse than currently rated.  The Veteran filed his claim for an increased rating in August 2008.  

In November 2008 the Veteran underwent a VA examination for his left knee.  His left knee pain was described as daily and rated at a seven or eight on a scale of one to ten.  The Veteran endorsed daily use of a cane for ambulation.  Objective physical examination results indicated left knee flexion to 120 degrees.  There was no evidence of weakness, fatigability, or lack of coordination.  Varus and Valgus stress testing was negative bilaterally and anterior and posterior drawer signs were negative bilaterally. 

This examination was the basis for the March 2009 RO rating decision that increased the Veteran's residuals of a chip fracture to the left tibia tubercle disability rating to 10 percent.  The 10 percent disability rating was assigned due to painful and limited range of motion in the Veteran's left knee joint.  Burton, 25 Vet. App. at 1.

April 2009 VA treatment records indicate that the Veteran's left knee range of motion was limited to 90 degrees on flexion.  Imaging results of the left knee revealed extensive vascular calcifications but no radiographic evidence of osteoarthritis.  April and May 2009 VA treatment records indicate ongoing treatment for left knee pain through the application of cortisone shots.

In June 2010 the Veteran underwent a VA examination for his knees.  The Veteran endorsed pain in his left knee at a level of nine out of ten and described the pain as "fairly sharp" causing "daily swelling."  The Veteran further provided that he is able to walk 50 yards with the use of a cane due to the combination of his knee and back pain.  Use of a knee brace on the left knee was also noted due to "frequent buckling episodes."  Physical examination of the left knee provided significant guarding and tenderness and flexion limited to 30 degrees.  Extension was indicated to be full range.  Repetitive testing did not reveal any additional or further loss of range of motion and neither did flare-ups.  The Veteran's left knee strength and coordination were unimpaired, there was no fatigue or endurance limitation observed, and no signs of instability were noted.  However, the examiner did note that McMurray's test was not performed as the Veterans "flexion [was] inadequate."

In September 2010 the RO increased the Veteran's residuals of a chip fracture to the left tibia tubercle to 20 percent disabling based upon the June 2010 examination documenting flexion limited to 30 degrees.

In January 2012 the Veteran underwent a VA examination for his knees.  The Veteran reported that flare-ups impacted the function of his left knee and described them as continuous in the left knee with pain at a level of nine out of ten, triggered by walking and climbing stairs.  The Veteran's range of motion in his left knee was documented to be limited to 10 degrees flexion, with objective evidence of pain at 10 degrees.  The examiner noted that repetitive motion could not be tested because the Veteran's left knee had "ankylosis at 10 degrees flexion and [had] no range of motion in flexion nor in extension."  The examiner was noted to have functional loss and/or functional impairment of the left knee manifesting with less movement than normal, pain on movement, deformity, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  As a description the examiner offered that the Veteran's "left knee had no active motion and no passive motion, locked in 10 degrees flexion."  The examiner also conducted muscle strength testing on the muscles around the knee finding that there was no muscle movement in flexion or extension of the left knee.  Instability was unable to be tested and there was no evidence or history of recurrent patellar subluxation or dislocation.  Degenerative or traumatic arthritis was documented by X-ray evidence in the left knee.  The functional impact of the Veteran's residuals of a chip fracture to the left tibia tubercle manifested as an inability to walk without a cane, an inability to bend his left knee, climb stairs, or walk more than 50 feet without a cane.

In May 2013 the RO issued a rating decision increasing the Veteran's residuals of a chip fracture to the left tibia tubercle to 30 percent disabling based on the results of the flexion measurements in the January 2012 VA examination.  The Veteran was also, at that time, awarded a separate 10 percent rating for limitation of extension under DC 5261.

Pursuant to the first Board remand, the Veteran underwent a VA examination of his knees in July 2015.  The Veteran continued to report experiencing flare-ups that he described as causing further pain and stiffness.  The Veteran also continued to report experiencing functional loss of his left knee that limited prolonged walking, standing, sitting, squats, taking stairs, jogging, jumping, lifting, and carrying.  Range of motion examinations revealed that the Veteran's left knee had limited flexion to 115 degrees and full extension to zero degrees.  Limitation on flexion and extension was caused by painful motion.  Pain on weight bearing and objective evidence of localized tenderness in the knee that was mild in nature and located at the joint line.  Objective evidence of crepitus was also present.  Further functional loss or limitation in range of motion was not observed during repetitive motion testing.  The Veteran's knees were examined for the presence of ankylosis; however no ankylosis was noted to be present.  The Veteran was also noted to have full muscle strength around the knee.  Lateral instability was not present, nor was recurrent subluxation.  The Veteran was noted to have regular use of a brace and cane.  The functional impact of the Veteran's residuals of a chip fracture to the left tibia tubercle was described by the examiner as prohibiting prolonged standing, walking, or sitting without breaks.  Lifting and carrying were also prohibited tasks.  

In June 2016, the Board remanded the claim for a new examination because the July 2015 examination report was inconsistent; the examiner noted "ankylosis" and "no ankylosis."  In September 2016 the examiner who conducted the July 2015 examination provided an addendum opinion regarding the presence of ankylosis in the Veteran's left knee.  The examiner stated that the Veteran "does not have ankylosis; however the anthrofibrosis (adhesions) as documented by his restricted range of motion contributed to his disability."  Furthermore, regarding the January 2012 examination, which first noted ankylosis, the addendum opinion states that the examiner can only comment on his own examination as an accurate observation of the Veteran's range of motion.  Commenting on the January 2012 examination would require the examiner to resort to mere speculation.

Based on review of the record, the Board finds that for the period from August 25, 2008, to June 9, 2010, the evidence does not support a disability rating in excess of 10 percent under DC 5260 for the Veteran's service-connected residuals of a chip fracture to the left tibia tubercle.  During this portion of the appellate period the Veteran's residuals of a chip fracture to the left tibia tubercle manifested with symptoms of painful motion and flexion in the Veteran's left knee limited to no less than 90 degrees.  This was demonstrated by the objective physical examination results of the November 2008 VA examination and April and May 2009 VA treatment records.  Furthermore, there was no evidence of limitation of range of motion due to pain on extension, no evidence of instability or recurrent subluxation, and no evidence of ankylosis.  Thus, a disability rating in excess of 10 percent under DC 5260 for the period from August 25, 2008 prior to June 9, 2010 is not warranted.

From June 9, 2010 prior to January 9, 2012 the evidence does not support a disability rating in excess of 20 percent for his service-connected residuals of a chip fracture to the left tibia tubercle.  During this portion of the appellate period the Veteran's residuals of a chip fracture to the left tibia tubercle manifested with symptoms of painful motion and flexion in the Veteran's left knee limited to no less than 30 degrees; there was no evidence of actual or functional limitation of flexion to 15 degrees.  This was demonstrated by the objective physical examination results of the June 2010 VA examination.  Furthermore, there was no evidence of limitation of range of motion due to pain on extension.  Use of a cane and brace to ambulate was noted and attributed by the Veteran to buckling episodes of the left knee.  However, the objective physical examination indicated that the Veteran did not have any instability issues in his left knee.  Finally there was no evidence of ankylosis in the left knee.  Therefore the Board finds that a disability rating in excess of 20 percent for the period from June 9, 2010 prior to January 9, 2012 is not warranted.

From January 9, 2012 the evidence does not support a disability rating in excess of 30 percent for his service-connected residuals of a chip fracture to the left tibia tubercle.  As stated above a 30 percent rating is the maximum rating under DC 5260.  A higher evaluation would not be warranted unless there is evidence of ankylosis with flexion at least between 10 and 20 degrees.  DC 5256.

The Board acknowledges the findings of the January 2012 VA examination which noted that the Veteran had ankylosis in his left knee, limiting flexion and extension to 10 degrees.  However, the Board finds that the conclusions of the January 2012 VA examination are internally inconsistent with the other medical evidence of record concerning the Veteran.  There is no other mention of the Veteran having ankylosis, and the Veteran's July 2015 specifically identify that neither of the Veteran's knees were ankylosed to any degree.  Furthermore, flexion at the time of the July 2015 examination was only limited to 115 degrees.  An addendum opinion was requested by the Board in the previous remand with the purpose of addressing the inconsistency of the ankylosis issue.  The examiner who conducted the July 2015 again stated unequivocally that the Veteran did not have any ankylosis in his left knee and further offered that it was possible that arthrofibrosis, scar tissue, around the knee could be the cause of the Veteran's restricted flexion.  Therefore, the Board places less probative value on the findings of ankylosis in the January 2012 VA examination.  Additionally neither the January 2012 or July 2015 VA examination identified a history of, or any recurrent, subluxation or lateral instability in the left knee.

Finally the Board notes that the Veteran would not be entitled to a higher rating under the other DC's used to rate knee disabilities.  The Veteran was granted a separate rating for limitation of extension following the January 2012 VA examination but there is no evidence that extension has ever been limited to more than 10 degrees.  DC 5261.  There is also no evidence in the record to demonstrate that the Veteran has any tibia or fibula impairment nonunion or malunion, nor any cartilage disability or genu recurvate at any period during the appeal.  DCs 5258, 5259, 5262, 5263.

Therefore the Board finds that a disability rating in excess of 30 percent for the period from January 9, 2012 is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for residuals of a chip fracture to the left tibia tubercle from August 25, 2008, to June 9, 2010; in excess of 20 percent from June 9, 2010, to January 9, 2012; and in excess of 30 percent thereafter is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


